Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 05/28/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-4, 6 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
5.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to the first voltage has a first level if the xth word line is in the first portion; the first voltage has a second level if the xth word line is in the second portion; and the first level is lower than the second level.
6.	With respect to dependent claim 2-4, 6 since these claims are depending on claim 1, therefore claim 2-4, 6 are allowable subject matter. 





Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




HY
07/30/2021
/HAN YANG/
Primary Examiner, Art Unit 2824